Kahlon v Lewis (2014 NY Slip Op 07946)





Kahlon v Lewis


2014 NY Slip Op 07946


Decided on November 18, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 18, 2014

Tom, J.P., Renwick, Andrias, DeGrasse, Kapnick, JJ.


13507 103028/12

[*1] Jossef Kahlon, Plaintiff-Appellant,
vBruce Lewis, Defendant-Respondent.


Erica T. Yitzhak, P.C., Great Neck (Erica T. Yitzhak of counsel), for appellant.

Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered September 30, 2013, which denied plaintiff's motion for summary judgment, and, upon a search of the record, granted defendant summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court correctly dismissed the complaint since plaintiff failed to particularize the alleged defamatory statement made by defendant (see CPLR 3016[a]; Khan v Duane Reade, 7 AD3d 311 [1st Dept 2004]). Even if we were to evaluate the alleged statement made by defendant that was included in plaintiff's motion papers, the statement was not defamatory as a
matter of law (see Brian v Richardson, 87 NY2d 46, 51 [1999]; Dillon v City of New York, 261 AD2d 34, 38-39 [1st Dept 1999]).
We have considered plaintiff's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 18, 2014
CLERK